       Case 5:20-cv-00214-JKP-ESC Document 21 Filed 08/24/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


RAYMOND GILES, ROBERT LIONEL                   §
HARTFORD,                                      §
                                               §                SA-20-CV-00214-JKP
                   Plaintiffs,                 §
                                               §
vs.                                            §
                                               §
NORTHSIDE FORD,                                §
                                               §
                   Defendant.                  §

                                    SHOW CAUSE ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all non-dispositive pretrial proceedings. The Court held a telephonic status

conference in this case on August 20, 2020, at which Plaintiffs’ counsel failed to appear. The

Court will therefore order Plaintiffs’ counsel to show cause for his absence. A failure to do so

could result in the imposition of sanctions.

       IT IS THEREFORE ORDERED that Plaintiffs’ counsel show cause for her failure to

appear at the telephonic status conference on August 20, 2020 on or before August 28, 2020.

       SIGNED this 21st day of August, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
